Allowable Subject Matter
Claims 1, 5-7 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a system for enabling a shock strut shrink that includes a shrink piston, an accumulator, a first valve, a first valve in fluid communication with the accumulator, a second valve, wherein the second valve is in fluid communication with a vent, the pneumatic cylinder, and the gas piston, wherein the first valve is in fluid communication with the hydraulic chamber and the shrink piston; a gas supply in fluid communication with the second valve; a pneumatic pump in fluid communication with the second valve; a first sensor in electronic communication with a controller, the first sensor configured to measure at least one of a first landing gear parameter, a second landing gear parameter, a third landing gear parameter, or a shock strut parameter; and a second sensor in electronic communication with the controller and configured to measure a pressure parameter of the accumulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642